Citation Nr: 1822657	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hips disability (claimed as arthritis), to include as secondary to service-connected bilateral knee and thoracolumbar spine disabilities.


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to April 2000.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Board observes that in a letter dated May 31, 2017, the Veteran specifically revoked representation from the law firm Gordon and Donner, and all its associates.  He is currently unrepresented. 

The Board also notes that in May 2016, the Veteran filed a timely notice of disagreement (NOD) with a rating December 2015 rating decision that denied increased ratings for the Veteran's right and left knee disabilities, his back disability and his skin disability.  The rating decision also denied the Veteran's service-connection claims for right and left shoulder disabilities, a cervical spine disability, pes planus and hearing loss.  The RO acknowledged receipt of this disagreement in
a letter dated May 26, 2016.  As the RO has acknowledged the Veteran's NOD with respect to this issue, this situation is distinguishable from the facts in Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized. Therefore, a remand to instruct the RO to issue a Statement of the Case as to these issues is not necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for bilateral hip disabilities (claimed as arthritis) based on the wear and tear he experienced while servicing twenty-one years in the infantry.  He attests to constant running, jumping, repelling with 70 to 80 pound rucksacks and weapons with gear, and having to go on countless road marches.  The Veteran has already been awarded service-connection for osteoarthritis of both knees and his lumbar spine.  In the alternative, the Veteran argues that his left and right hip disabilities are secondary to his knees or back.  

In support of his claim, the Veteran submitted a treatise report from Johns Hopkins that notes that secondary arthritis is a type of osteoarthritis that results from conditions that damage joint cartilage, including a prior injury, or repetitive overuse of the joint from activities such as heavy lifting, kneeling, or operating certain types of equipment.  

The Veteran was afforded a VA examination in March 2011.  He was diagnosed with moderate osteoarthritis in the bilateral hips.  Since then, the Veteran has undergone left hip replacement surgery.

The March 2011 VA examiner opined that the arthritis in both hips was less likely than not caused by or a result of military service.  However, by way of rationale, the examiner relied largely on a lack of documented treatment for hip problems during service or since service until 2010, without discussing the clinical significance of this fact, or the fact that, at the examination, the Veteran indicated that he had intermittent hip pains prior to 2005 that he just dealt with, and that the pain worsened in 2005.   Moreover, there is no opinion of record addressing whether the Veteran's bilateral hip arthritis is related to his service-connected thoracolumbar spine and knee disabilities.

The Board observes that although treatment for hip problems is not specifically indicated in the Veteran's service treatment records, there are a number of records noting ongoing knee and back problems, and the fact that the Veteran was identified, at least once, as having an antalgic gait.  See a July 29, 1996 Screening Note of Acute Medical Care.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit, or authorize VA to obtain, 
any records of medical treatment pertinent to his bilateral hip disability that are not currently of record.  If there are outstanding VA treatment records, these should be associated with the Veteran's claims file.

2. Schedule the Veteran for a bilateral hip examination 
by a physician of appropriate expertise.  A complete copy of the claims file should be sent to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his bilateral hip disability.  

Following review of the record, interview of the Veteran and completion of the examination, the examiner is asked to respond to each of the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hip disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include the wear and tear from over twenty years of running, jumping and repelling while in the infantry, as he so describes?  The examiner should consider and comment upon the July 29, 1996 Screening Note of Acute Medical Care indicating that the Veteran was positive for an antalgic gait, as well as the treatise evidence from Johns Hopkins Medicine addressing the origins of osteoarthritis.

b.) Notwithstanding the answer to (a), is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability was either caused or aggravated beyond its natural progression by his service-connected thoracolumbar spine and/or bilateral hip disabilities?  

A medical explanation should be provided in support of all conclusions reached.  

3. Readjudicate the appeal.  If the benefit sought is denied, issue the Veteran a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




